Per Curiam.

The defendant was justified in refusing to accept a partial performance of the plaintiff’s contract. The plaintiff recognized this and offered to accept a return of the goods. The defendant undertook to return them by an expressman of his own choosing, who for this purpose became his agent. He was bound to return all the goods or none, and the plaintiff had the right to refuse to accept a partial return. The defendant in point of fact did not return the goods he had received, and should pay their value. The judgment, as rendered by the justice, was irregular, and should be modified so as to be a simple money judgment for sixty-six dollars, the proven value of the goods, with interest and costs, and as so modified, is affirmed, without costs.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment modified and as so modified affirmed, without costs.